Citation Nr: 0722425	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-33 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for cause of 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from September 1964 to September 
1968.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding 
new and material evidence claims.  The Court requires 
that VA, by way of a specific notice letter, (1) notify 
the claimant of the evidence and information necessary 
to reopen the claim, (i.e., describe what new and 
material evidence is); (2) notify the claimant of the 
evidence and information necessary to substantiate each 
element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would 
be required to substantiate the element or elements 
needed for service connection that were found 
insufficient in the prior denial on the merits.  Id.  

In this case, letters dated in May 2001, May 2003, June 
2004, and February 2005 sent to the appellant explained 
the evidence needed to establish her service connection 
claim for the veteran's cause of death.  However, none 
of the letters addressed the claim as one for new and 
material evidence, the reasons for the prior denial, or 
the specific evidence required to substantiate the 
elements that were found insufficient in the prior 
denial.  In the last adjudication of the claim in April 
1998, the RO denied service connection for cause of 
death as there were no service medical records showing 
a disability related to the cause of the veteran's 
death and he was not service connected for any 
disability during his lifetime related to his service.  
The RO also noted that there was no evidence that the 
veteran served in Vietnam or was exposed to herbicides 
during service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the appellant 
of the reason for the previous denial; 
(2) notifies the appellant of the 
evidence and information necessary to 
reopen the claim; and (3) notifies the 
appellant of what specific evidence would 
be required to substantiate the elements 
needed to grant the appellant's service 
connection claim (i.e., evidence that a 
disability was incurred or aggravated 
during the veteran's service which caused 
his death).  This notice is outlined by 
the Court in Kent, supra. 

2.  The RO should readjudicate the issue.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




